Exhibit 10.64(a)

 

SEVERANCE AGREEMENT

 

 

THIS SEVERANCE AGREEMENT (the “Agreement”), is entered into as of November 28,
2005, by and between Cornell Companies, Inc., a Delaware corporation (the
“Company”), and Mark S. Croft (the “Executive”).

 

WHEREAS, the Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Company Board”) has determined that it is in the best interests
of the Company and its stockholders to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change in Control (as defined herein) of the Company; and

 

WHEREAS, the Committee believes that it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control, to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation arrangements upon a Change in Control which provide
the Executive with individual financial security and which are competitive with
those of other corporations.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings (the singular includes the plural, unless the
context clearly indicates otherwise):


(A)           AN “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY PERSON OR ENTITY,
ANY PERSON OR ENTITY THAT, DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY,
OR IS UNDER COMMON CONTROL WITH, SUCH PERSON OR ENTITY IN QUESTION. FOR THE
PURPOSES OF THE DEFINITION OF AFFILIATE, “CONTROL” (INCLUDING, WITH CORRELATIVE
MEANING, THE TERMS “CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”) AS USED WITH
RESPECT TO ANY PERSON, SHALL MEAN THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH
PERSON OR ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES OR BY
CONTRACT OR OTHERWISE.


(B)           A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED ON THE
EARLIEST OF THE FOLLOWING DATES:


(I)            THE DATE THE COMPANY MERGES OR CONSOLIDATES WITH ANY OTHER
ENTITY, AND THE COMPANY’S STOCKHOLDERS DO NOT OWN, DIRECTLY OR INDIRECTLY, AT
LEAST 50% OF THE VOTING CAPITAL STOCK OF THE SURVIVING ENTITY;


(II)           THE DATE THE COMPANY SELLS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS
TO ANY OTHER PERSON OR ENTITY; PROVIDED THAT THE SALE OR OTHER TRANSFER OF
COMPANY FACILITIES TO A REAL ESTATE INVESTMENT TRUST, IN A SALE-LEASEBACK
TRANSACTION, OR ANY SIMILAR TRANSACTION SHALL NOT BE CONSIDERED A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;

 

 

--------------------------------------------------------------------------------


 


(III)          THE DATE THE COMPANY IS DISSOLVED; OR


(IV)          THE DATE ANY THIRD PERSON OR ENTITY TOGETHER WITH ITS AFFILIATES
BECOMES, DIRECTLY OR INDIRECTLY, THE BENEFICIAL OWNER OF THE LEAST 51% OF THE
VOTING STOCK OF THE COMPANY; OR

provided, however, that notwithstanding anything to the contrary contained in
clauses (i) — (iv), a Change in Control shall not be deemed to have occurred in
connection with any bankruptcy or insolvency of the Company, or any transaction
in connection therewith.


(C)           “CHANGE IN CONTROL DATE” SHALL BE THE DATE ON WHICH A CHANGE IN
CONTROL OCCURS.


(D)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(E)           “TERMINATION DATE” SHALL MEAN THE DATE ON WHICH THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED, BY EITHER THE COMPANY OR THE
EXECUTIVE.


(F)            “VOTING STOCK” MEANS ALL THE OUTSTANDING SHARES OF CAPITAL STOCK
OF COMPANY ENTITLED TO VOTE GENERALLY IN ELECTIONS FOR DIRECTORS, CONSIDERED AS
ONE CLASS; PROVIDED, HOWEVER, THAT IF COMPANY HAS SHARES OF VOTING STOCK
ENTITLED TO MORE OR LESS THAN ONE VOTE FOR ANY SUCH SHARE, EACH REFERENCE TO A
PROPORTION OF SHARES OF VOTING STOCK SHALL BE DEEMED TO REFER TO SUCH PROPORTION
OF THE VOTES ENTITLED TO BE CAST BY SUCH SHARES.


2.             BENEFITS UPON CHANGE IN CONTROL.  IF, WITHIN ONE (1) YEAR AFTER A
CHANGE IN CONTROL, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY
THE COMPANY FOR ANY REASON, WITH OR WITHOUT CAUSE, THE COMPANY SHALL BE REQUIRED
TO PROVIDE THE FOLLOWING BENEFITS TO THE EXECUTIVE:


(A)           THE COMPANY SHALL PAY TO THE EXECUTIVE IN A LUMP SUM IN CASH,
CONCURRENTLY WITH THE TERMINATION DATE, A PAYMENT EQUAL TO THE SUM OF (I) THE
EXECUTIVE’S HIGHEST ANNUAL BASE SALARY AS OF THE TERMINATION DATE OR THE CHANGE
IN CONTROL DATE PLUS (II) THE AVERAGE OF THE ANNUAL BONUS PAID OR PAYABLE,
INCLUDING BY REASON OF ANY DEFERRAL, TO THE EXECUTIVE BY THE COMPANY OR ITS
AFFILIATES IN RESPECT OF THE TWO MOST RECENT FULL FISCAL YEARS ENDING ON OR
PRIOR TO THE TERMINATION DATE (OR IF THE EXECUTIVE HAS NOT BEEN EMPLOYED FOR TWO
FULL FISCAL YEARS, THEN THE ANNUAL BONUS IN RESPECT OF THE MOST RECENT FULL
FISCAL YEAR).


(B)           IN ADDITION TO THE CASH BENEFITS PAYABLE PURSUANT TO SECTION 2(A)
HEREOF, ALL STOCK OPTIONS, RESTRICTED STOCK AWARDS AND SIMILAR AWARDS GRANTED TO
THE EXECUTIVE BY THE COMPANY PRIOR TO THE TERMINATION DATE SHALL IMMEDIATELY
VEST ON THE TERMINATION DATE, NOTWITHSTANDING ANY EXISTING VESTING SCHEDULE OR
OTHER TERMS SET FORTH IN ANY PLAN OR AGREEMENT GOVERNING THE TERM OF SUCH STOCK
OPTIONS, RESTRICTED STOCK AWARDS AND SIMILAR AWARDS.


3.             FULL SETTLEMENT.  THE COMPANY’S OBLIGATIONS TO PERFORM HEREUNDER
SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER
CLAIM, RIGHT OR ACTION WHICH THE COMPANY MAY HAVE AGAINST THE EXECUTIVE.  IN NO
EVENT SHALL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY
OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER
ANY OF THE PROVISIONS OF THIS AGREEMENT.  THE COMPANY AGREES TO PAY, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES WHICH THE EXECUTIVE
MAY INCUR AS A RESULT OF ANY CONTEST BY THE COMPANY OR OTHERS OF THE VALIDITY OR
THE ENFORCEABILITY OF, OR LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT.

 

 

--------------------------------------------------------------------------------


 


4.             NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS AGREEMENT SHALL
PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY
BENEFIT, BONUS, INCENTIVE OR OTHER PLANS, PROGRAMS, POLICIES OR PRACTICES
PROVIDED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AND FOR WHICH THE EXECUTIVE
MAY QUALIFY, NOR SHALL ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS
THE EXECUTIVE MAY HAVE UNDER ANY STOCK OPTION, RESTRICTED STOCK OR OTHER
AGREEMENTS WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES.  AMOUNTS WHICH ARE
VESTED BENEFITS OR WHICH THE EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER
ANY PLAN, POLICY, PRACTICE OR PROGRAM OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
ON THE CHANGE IN CONTROL DATE SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN,
POLICY, PRACTICE OR PROGRAM.


5.             FUNDING.  THE COMPANY SHALL PAY THE BENEFITS UNDER THIS AGREEMENT
OUT OF ITS GENERAL ASSETS PURSUANT TO THE TERMS OF THIS AGREEMENT.  THERE SHALL
BE NO SPECIAL FUND OUT OF WHICH BENEFITS SHALL BE PAID, NOR SHALL THE EXECUTIVE
BE REQUIRED TO MAKE A CONTRIBUTION AS A CONDITION OF RECEIVING BENEFITS.


6.             TAX WITHHOLDING.  THE COMPANY MAY WITHHOLD OR CAUSE TO BE
WITHHELD FROM ANY BENEFITS PAYABLE UNDER THIS AGREEMENT ALL FEDERAL, STATE, CITY
OR OTHER TAXES THAT ARE REQUIRED BY ANY LAW OR GOVERNMENTAL REGULATION OR
RULING.


7.             NON-COMPETITION.  THE RESTRICTIVE COVENANTS CONTAINED IN THIS
PARAGRAPH 7 ARE SUPPORTED BY CONSIDERATION TO EXECUTIVE FROM THE COMPANY AS
SPECIFIED IN THIS AGREEMENT.  IN EXCHANGE FOR THE CONSIDERATION SPECIFIED HEREIN
AND AS A MATERIAL INCENTIVE FOR THE COMPANY TO ENTER INTO THIS AGREEMENT,
EXECUTIVE HEREBY AGREES THAT EXECUTIVE WILL NOT AT ANY TIME DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD COMMENCING ON THE DATE OF
TERMINATION OF SUCH EMPLOYMENT AND CONTINUING UNTIL THE EXPIRATION OF ONE YEAR
(THE “NON-COMPETITION PERIOD”), DIRECTLY OR INDIRECTLY, FOR EXECUTIVE OR FOR
OTHERS, IN ANY STATE OF THE UNITED STATES, OR IN ANY FOREIGN COUNTRY WHERE THE
COMPANY OR ANY OF ITS AFFILIATES IS THEN CONDUCTING ANY BUSINESS ENGAGE IN ANY
EMPLOYMENT OR ACTIONS WHICH IS IN DIRECT COMPETITION WITH THE COMPANY, INCLUDING
PROVIDING SERVICES AND/OR ADVICE OF ANY KIND TO A DIRECT COMPETITOR OF THE
COMPANY (I.E., CORPORATIONS WHICH BID FOR GOVERNMENT CONTRACTS WITHIN THE
INDUSTRIES IN WHICH CORNELL COMPANIES DOES BUSINESS).


8.             NOTICES.  ANY NOTICE REQUIRED OR DESIRED TO BE GIVEN UNDER THIS
AGREEMENT OR OTHER COMMUNICATIONS RELATING TO THIS AGREEMENT SHALL BE IN WRITING
AND DELIVERED PERSONALLY OR MAILED BY UNITED STATES REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO THE PARTY CONCERNED AT THE
ADDRESS SET FORTH BELOW:

If to the Company to:

 

Cornell Corrections, Inc.

 

 

1700 West Loop South, Suite 1500

 

 

Houston, Texas 77027

 

 

Attn: Corporate Secretary

 

 

 

If to the Executive to:

 

At Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 


9.             ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH RESPECT TO SEVERANCE PAYMENTS AND SUPERSEDES ANY
PRIOR AGREEMENT, ARRANGEMENT OR UNDERSTANDING, WHETHER ORAL OR WRITTEN, BETWEEN
THE COMPANY AND THE EXECUTIVE CONCERNING SEVERANCE PAYMENTS.

 

 

--------------------------------------------------------------------------------


 


10.           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND ENFORCED
ACCORDING TO, THE LAWS OF THE STATE OF TEXAS.  THE INVALIDITY OF ANY PROVISION
SHALL BE AUTOMATICALLY REFORMED TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
SHALL NOT AFFECT THE ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF.  THE
EXECUTIVE HEREBY WAIVES ANY OBJECTION WHICH HE MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT BROUGHT IN THE DISTRICT COURT OF HARRIS COUNTY, STATE OF TEXAS,
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, AND
HEREBY FURTHER WAIVES ANY CLAIMS THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


11.           ASSIGNMENT.  THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OF
THE COMPANY AND THE EXECUTIVE MAY NOT BE ASSIGNED, EXCEPT THAT THE COMPANY MAY,
AT ITS OPTION, ASSIGN ONE OR MORE OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT TO ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR IN CONNECTION WITH A
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF THE COMPANY OR A
MERGER OR CONSOLIDATION OF THE COMPANY WITH AND INTO ANOTHER CORPORATION OR
OTHER ENTITY, PROVIDED THAT IN EACH CASE THE COMPANY SHALL REMAIN RESPONSIBLE
FOR ITS OBLIGATION HEREUNDER.


12.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL IDENTICAL
COUNTERPARTS, AND BY THE PARTIES HERETO ON SEPARATE COUNTERPARTS, AND EACH
COUNTERPART, WHEN SO EXECUTED AND DELIVERED, SHALL CONSTITUTE AN ORIGINAL
INSTRUMENT, AND ALL SUCH SEPARATE COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.


13.           MODIFICATION.  THIS AGREEMENT MAY BE MODIFIED ONLY BY WRITTEN
AGREEMENT SIGNED BY THE EXECUTIVE AND BY THE PRESIDENT OR SECRETARY OF THE
COMPANY.  THE FAILURE TO INSIST UPON COMPLIANCE WITH ANY PROVISION HEREOF SHALL
NOT BE DEEMED A WAIVER OF SUCH PROVISION OR ANY OTHER PROVISION HEREOF.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement
effective as of the date first written above.

 

CORNELL COMPANIES, INC.

 

 

By:

/s/ Patrick N. Perrin

 

Patrick N. Perrin

 

Sr. V.P., Chief Administrative Officer

 

THE EXECUTIVE

 

/s/ Mark S. Croft

Mark S. Croft

 

 

 

 

--------------------------------------------------------------------------------